ACCEPTED
                                                                              07-15-00252-CV
                                                                 SEVENTH COURT OF APPEALS
                                                                           AMARILLO, TEXAS
                                                                        12/17/2015 9:22:28 AM
                                                                             Vivian Long, Clerk


                     No. 07-15-00252-CV

                                                     FILED IN
IN THE COURT OF APPEALS FOR THE SEVENTH DISTRICT OF TEXAS
                                                     7th COURT OF APPEALS
                                                         AMARILLO, TEXAS
                      **********                     12/17/2015 9:22:28 AM
                                                           VIVIAN LONG
              JOHN H. CARNEY & ASSOCIATES,                    CLERK

                          Appellant
                              V.

                       ISHFAQ AHMAD,
                          Appellee.
                      **********

    From the 324th District Court of Tarrant County, Texas
      The Honorable Judge Jerome Hennigan Presiding



     APPELLEE’S ORIGINAL BRIEF

                           Respectfully submitted,

                           P. Micheal Schneider
                           State Bar No. 24042911
                           Melissa K. Swan
                           State Bar No. 24049979

                           Schneider Law Firm, P.C.
                           400 E. Weatherford St., Ste. 106
                           Fort Worth, TX 76102
                           Voice (817) 850-9955
                           Fax (817) 769-3797
                           Attorneys for Appellee Ishfaq Ahmad
                    IDENTITY OF PARTIES AND COUNSEL


Party:                              Appellate & Trial Counsel:
Appellant                           John H. Carney
John H. Carney & Associates         John H. Carney & Associates
(Intervenor in Trial Court)         5005 Greenville Ave., Suite 200
                                    Dallas, Texas 75206
                                    Tel: (214) 368-8300
                                    Fax: (214) 363-9979
                                    johnhatchettcarney@gmail.com

Appellee                            P. Michael Schneider
Dr. Ishfaq Ahmad                    Melissa K. Swan
(Defendant in Trial Court)          Schneider Law Firm, P.C.
                                    400 East Weatherford St., Ste. 106
                                    Fort Worth, Texas 76102
                                    Tel: (817) 850-9955
                                    Fax: (817) 769-3797
                                    melissa@clientdrivenlaw.com
                                    Appellate Counsel for Dr. Ahmad

                                    Donald Fulton
                                    Law Office of Donald T. Fulton
                                    227 North Sylvania Avenue
                                    Fort Worth, Texas 76111
                                    Tel: (817) 870-1211
                                    Fax: (817) 970-1225
                                    Trial Counsel for Dr. Ahmad
                           TABLE OF CONTENTS
Identify of Parties and Counsel ________________________________________ ii

Table of Contents ___________________________________________________ iii

Index of Authorities _________________________________________________ iv

Statement of the Case _______________________________________________ vi

Issues Presented ____________________________________________________ vii

Statement of Facts __________________________________________________ 2

Summary of Argument ______________________________________________ 5

Argument _________________________________________________________ 6

Prayer for Relief ___________________________________________________ 15

Certificate of Service ________________________________________________ 16

Certificate of Compliance ____________________________________________ 16

Appendix

Final Judgment ___________________________________________________ TAB A

Findings of Fact and Conclusions of Law ______________________________ TAB B
                             INDEX OF AUTHORITIES
CASES

Aaron Rents, Inc. v. Travis Cent. Appraisal Dist., 212 S.W.3d 665
      (Tex. App.--Austin 2006, no pet.).

Arthur Andersen & Co. v. Perry Equip. Corp., 945 S.W.2d 812 (Tex. 1997).

Cochran v. Wool Growers Central Storage Co., 140 Tex. 184, 166 S.W.2d 904, 908
(1942).

Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238 (Tex. 1985).

Garcia v. Gomez, 319 S.W.3d 638 (Tex. 2010).

In re A.B.P., 291 S.W.3d 91, 99 (Tex.App.-Dallas 2009, no pet.).

McGilliard v. Kuhlmann, 722 S.W.2d 694 (Tex.1986).

Ragsdale v. Progressive Voters League, 801 S.W.2d 880 (Tex. 1990) (per curiam).

Ridge Oil Co., Inc. v. Guinn Invs., Inc., 148 S.W.3d 143 (Tex. 2004).

Sanders v. Harder, 227 S.W.2d 206 (Tex.1950).

Save Our Springs Alliance, Inc. v. City of Dripping Springs, 304 S.W.3d 871, 892–93
      (Tex.App.-Austin 2010, pet. denied).

Schlager v. Clements, 939 S.W.2d 183, 191–93
      (Tex. App.—Houston [14th Dist.] 1996, writ denied).

Smith v. Patrick W.Y. Tam Trust, 296 S.W.3d 545, 547 (Tex. 2009).

Stamper v. Knox, 254 S.W.3d 537 (Tex.App.-Houston [1st Dist.] 2008, no pet.).

Stelly v. Papania, 927 S.W .2d 620 (Tex.1996) (per curiam).

Tex. Commerce Bank, Nat'l Ass'n v. New, 3 S.W.3d 515, 517–18
      (Tex.1999) (per curiam).

Wheeler v. Green, 157 S.W.3d 439 (Tex. 2005).
RULES

    Tex. R. Civ. P. 191.1.

    Tex. R. Civ. P. 198.2(a).

    Tex. R. Civ. P. 198.2(c).

    Tex. R. Civ. P. 198.3.
                            STATEMENT OF THE CASE
       This is a suit for attorney’s fees brought by John H. Carney against his former

client, Ishfaq Ahmad. (1 CR 20).

       On or about May 1, 2012, Appellant filed a Petition in Intervention for Attorney’s

Fees in cause no. 324-494783-11, styled In the Matter of the Marriage of Ishfaq Ahmad

and Kalsoom Ahmad and In the Interest of F. A., A Child. (1 CR 20).

       On or about June 25, 2013, the Court severed Appellant’s action from the

underlying divorce suit into a separate action under cause no. 324-538990-13. (1 CR 17).

       On or about May 22, 2014, a final trial was held in the 324th District Court of

Tarrant County, Texas, the Honorable Judge Jerome Hennigan presiding. (1 RR 1:11-15).

Dr. Ahmad proceeded to trial represented by his attorney of record, Donald Fulton. Mr.

Carney proceeded to final trial pro se. (1 RR 2:2-12). At the conclusion of trial, the Court

requested from Intervenor a response on one issue raised by Defendant’s counsel. (2 RR

49:6-9; 2 RR 50:7-22; 2 RR 51:11-20). Pending that response, the trial court recessed and

took the decision under advisement. (2 RR 51:11-20). On or about June 13, 1014, a

rendition letter was sent to the parties which denied Appellant’s Petition in Intervention.

(1 CR 81). The Court’s take nothing Final Judgment was signed on March 11, 2015. (1

CR 87-88; Appendix –Tab A).

       Appellant Mr. Carney filed a Notice of Appeal on June 8, 2015. (1 CR 136).
                              ISSUES PRESENTED


I.    Whether the trial court’s denial of Mr. Carney’s request for attorney fees was
      an abuse of discretion when Mr. Carney failed to prove that the fees he
      sought were reasonable and necessary by providing details as to what was
      done on an hourly basis in his representation of his former client, Dr. Ahmad,
      to justify his fees.

II.   Whether the trial court abused its discretion in sustaining Dr. Ahmad’s
      objection that the use of the admissions would have been unfair and
      prejudicial and withdrawing the deemed admissions of Dr. Ahmad when the
      evidence showed that the failure to answer was not intentional or the result of
      conscious indifference.
                                  No. 07-15-00252-CV

          IN THE COURT OF APPEALS FOR THE SEVENTH DISTRICT OF TEXAS

                                   **********
                           JOHN H. CARNEY & ASSOCIATES,
                                       Appellant
                                           V.

                                    ISHFAQ AHMAD,
                                        Appellee.
                                   **********

               From the 324th District Court of Tarrant County, Texas
                 The Honorable Judge Jerome Hennigan Presiding



                APPELLEE’S ORIGINAL BRIEF


TO THE HONORABLE SEVENTH COURT OF APPEALS:

      Appellee Ishfaq Ahmad (hereinafter referred to as "Dr. Ahmad") files this

Appellee's Original Brief, and would respectfully request that this court affirm the trial

court's judgment and deny all relief requested by Appellant John H. Carney (hereinafter

referred to as "Mr. Carney").
                               STATEMENT OF FACTS
       Appellant John H. Carney (“Mr. Carney”) and Appellee Dr. Ishfaq Ahmad (“Dr.

Ahmad”) began an attorney-client relationship on March 30, 2011 in Dallas County,

Texas, at which time the parties signed a written contract for legal services. (3 RR

Intervenor’s Exhibit 1). Mr. Carney represented Dr. Ahmad in Cause No. 324-494783-11,

the underlying divorce action, from approximately March 30, 2011 until he withdrew and

filed his Petition in Intervention for Attorney Fees, at which time Dr. Ahmad sought other

representation. (2 RR 23:19-22; 3 RR Intervenor’s Exhibit 1).

       Dr. Ahmad directly disputed some of the fees incurred and charged by Mr. Carney

and requested explanation of these fees, but his requests were shrugged off and ignored

by Mr. Carney. (1 RR 44:18-25).

       On or about May 1, 2012, Mr. Carney filed an Original Petition in Intervention for

Attorney Fees in the underlying divorce action, which was served on Mark Rosenfield,

then counsel for Dr. Ahmad. (1 CR 20). Sometime between May and August of 2012,

Dr. Ahmad sought the assistance of the fee dispute resolution committee, but Mr. Carney

declined to participate in an arbitration or mediation of the dispute. (1 RR 44:4-17).

       In December 2012, Mr. Carney filed a traditional and no evidence motion for

summary judgment, which was denied in a memorandum of the Court on March 13,

2013. (2 CR 49; 2 CR 60). On February 8, 2013, Mr. Carney purportedly served on Dr.

Ahmad, by and through his attorney John White (“Mr. White”), a Request for

Admissions by facsimile and email. (2 RR 10:14-21; 3 RR Bill of Exception Exhibit 1).

He also copied same to Sanjay Mathur, counsel for Dr. Ahmad’s estranged wife Kalsoom
Ahmad, and by certified mail to Kalsoom Ahmad herself. (3 RR Bill of Exception

Exhibit 1). Mr. Carney did not copy the request for admissions by email, facsimile,

certified or regular mail to Dr. Ahmad. (3 RR Bill of Exception Exhibit 1). Nor did Mr.

Carney file with the court a Certificate of Written Discovery, such as to put the Court, the

parties, and subsequent counsel in the case, on notice that discovery had been served in

the case. (2 RR 10:12-13).

       On March 6, 2013, Donald Fulton (“Mr. Fulton”) made his appearance in the case

on behalf of Dr. Ahmad, and remained the attorney of record on the case through final

trial on May 22, 2014. (2 RR 5:6-8; 2 RR 6:6-11; 2 RR 7:15-21).

       On June 25, 2013, the Court signed an Order of Motion for Severance that severed

Appellant’s claims from the underlying divorce action, assigning it a new cause number,

324-538990-13. (1 CR 17-18).

       From June 25, 2013 until the day before trial nearly one year later, there was no

filing of a certificate of written discovery, no filing of deemed admissions, and no

transmission from Mr. Carney to Mr. Fulton of any discovery requests which were

allegedly propounded on Dr. Ahmad in this severed action. (1 CR 65; 2 RR 10:12-13; 2

RR 5:15-25; 2 RR6:1-19; 2 RR 7:3-7, 24-25). At 4:42 p.m. on May 21, 2014, the day

before the case was to proceed to final trial, Mr. Carney filed the deemed admissions with

the Court and served them not on Mr. Fulton, who had been counsel for Dr. Ahmad for

the last year, but on Mr. White. (1 CR 65; 2 RR 5:15-25).

       At trial on this case, Mr. Carney sought to use the deemed admissions in securing

his award of attorney fees. (2 RR 13:20-25; 2 RR 14:1-3). After hearing the argument of
counsel as to who was served with the request and when they were served, the Court

sustained Mr. Fulton’s objections to the use of the deemed admissions as unfair and

prejudicial to Dr. Ahmad. (2 RR 14:4-13). At that point in the trial, Mr. Carney made a

bill of exception, reading into the record each of the admissions requested, noting that no

answer had been received. (2 RR 14:14-23; 2 RR 15:5-25; 2 RR 16:1-25; 2 RR 17:1-25;

2 RR 18:1-25; 2 RR 19:1-25; 2 RR 20:1-25; 2 RR 21:1-25; 2 RR 22:1-25; 2 RR 23:1-14).

       Upon the conclusion of his bill, Mr. Carney proceeded with his case in chief, first

calling himself as a witness. (2 RR 23:18). Mr. Carney testified that he and Dr. Ahmad

entered into a written contract for services on or about March 30, 2011, and that contract

was the basis of the filing of the original petition for divorce for Dr. Ahmad from his wife

Kalsoom Ahmad. (2 RR 23:19-23; 2 RR 24:3-6). The contract was offered and admitted.

Mr. Carney then testified as to a summary of his billing and the aggregate billing of

$32,903.27 to Dr. Ahmad, of which only $11,051.48 remained unpaid. (2 RR 24:7-17).

Offering and admitting two exhibits—a summary sheet (Exhibit 2) and the individual

billing statements (Exhibit 3)—Mr. Carney testified that “attached to the billing summary

provided to Dr. Ahmad each month was a line-item of each of the individual services

performed, who it was performed by, and the amount charged for those particular

services.” (2 RR 24:18-25). However, none of these itemized bills, redacted or otherwise,

were offered or admitted into evidence. (3 RR Exhibits 2, 3, and 4)

       Claiming “privilege” in not producing the actual billing statements, Mr. Carney

testified that “Dr. Ahmad’s divorce case was complicated in several respects[,]” that “Dr.

Ahmad was a high maintenance client and required a lot of hand-holding through the
process[,]” and “Dr. Ahmad was chauvinistic and he did not want his wife to have much

of anything.” (2 RR 25:1-3; 2 RR 25:10-11; 2 RR 28:13-14).

       Mr. Carney also called his office manager, Dolph Haas, as a witness to testify

about the firm’s billing practices, including the services provided, the time billed for

those services, and the preparation of billing statements. (2 RR 36:4-17; 2 RR 39:9-21).

However, like Mr. Carney’s testimony, Mr. Haas’ testimony did not aid the court in

understanding whether the services performed by Mr. Carney and his legal staff were

reasonable and necessary.

       In conclusion, the Court found that Mr. Carney’s billing statements failed to

include details as to the services performed so as to allow the Court to determine the

reasonableness and necessity of his services. (1 CR 121-22; Findings of Fact and

Conclusions of Law, Appendix – Tab B). Mr. Carney could not explain to the court with

any reasonable specificity the nature of the work provided on each date that he billed Dr.

Ahmad, and whether those services were reasonable and necessary. (1 CR 121-22;

Findings of Fact and Conclusions of Law, Appendix – Tab B).

       On March 11, 2015, the Court signed a take nothing judgment. (1 CR 87-88; Final

Judgment, Appendix – Tab A). Having been denied an award for attorney fees, Mr.

Carney then filed this appeal. (1 CR 136).

                            SUMMARY OF ARGUMENT
       Mr. Carney raises two issues on appeal.

       First, Mr. Carney raises the issue of whether the trial court abused its discretion in

failing to grant his attorney fees where the Court found that he failed to give details and
provide testimony as to the work that was done on an hourly basis in his representation of

Dr. Ahmad was reasonable and necessary.

       Second, Mr. Carney raises the issue of whether the Court abused its discretion in

withdrawing the deemed admissions of Dr. Ahmad

       It is Dr. Ahmad’s contention that the Court did not err in denying the relief sought

because Mr. Carney failed to meet his burden of proof as to the reasonableness and

necessity of the fees he charged Dr. Ahmad.

                         ARGUMENT AND AUTHORITIES

I.     Standard of Review

       A trial court's decision to either grant or deny attorney's fees is reviewed under an

abuse-of-discretion standard. See Ridge Oil Co., Inc. v. Guinn Invs., Inc., 148 S.W.3d
143, 163 (Tex. 2004); Aaron Rents, Inc. v. Travis Cent. Appraisal Dist., 212 S.W.3d 665,

671 (Tex. App.--Austin 2006, no pet.). A trial court abuses its discretion if it acts in an

arbitrary or unreasonable manner without reference to any guiding rules or principles.

Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241-42 (Tex. 1985).

       Under the abuse-of-discretion standard, legal and factual sufficiency of the

evidence are not independent grounds of error, but rather are relevant factors in assessing

whether the trial court abused its discretion. Stamper v. Knox, 254 S.W.3d 537, 542

(Tex.App.-Houston [1st Dist.] 2008, no pet.). A trial court does not abuse its discretion

when there is some evidence of a substantive and probative character to support the trial

court's judgment. Id.
II.    The trial court did not abuse its discretion in denying Mr. Carney’s request
       for attorney fees because Mr. Carney failed to prove that the fees he sought
       were reasonable and necessary by providing details as to what was done on
       an hourly basis in his representation of Dr. Ahmad to justify his fees.

       In the present case, Mr. Carney claims that there was “clear, direct, and

uncontroverted expert opinion as well as documents that were sufficient to prove the

reasonableness and necessity of the attorneys fees charged to Appellee.” (Appellant’s

Brief, p. 8).

       Mr. Carney’s claim is inaccurate and unsupported by the record. The very thing

missing, as identified in the Court’s findings of fact and conclusions of law, are the

documents Mr. Carney claims are sufficient to prove the reasonableness and necessity of

the attorneys fees charged to Appellee and warrant the relief he is seeking. Merely

producing summaries of hours expended and amounts owed, coupled with a lack of

testimony as to the specific tasks performed to justify the reasonableness of such tasks is

insufficient.

       The reasonableness of attorney’s fees is ordinarily left to the trier of fact, and a

reviewing court may not substitute its judgment for the jury’s. Smith v. Patrick W.Y. Tam

Trust, 296 S.W.3d 545, 547 (Tex. 2009); Ragsdale v. Progressive Voters League, 801
S.W.2d 880, 881 (Tex. 1990) (per curiam). Ordinarily, the allowance of attorney's fees

rests with the sound discretion of the trial court and will not be reversed without a

showing of abuse of that discretion. Ragsdale, 801 S.W.2d at 880. Factors to be

considered in determining the amount of attorney’s fees to be awarded include the

following: (1) the time and labor required, novelty and difficulty of the questions
presented, and the skill required; (2) the likelihood that acceptance of employment

precluded other employment; (3) the fee customarily charged for similar services; (4) the

amount involved and the results obtained; (5) the time limitations imposed by the client

or the circumstances; (6) the nature and length of the professional relationship with the

client; (7) the expertise, reputation, and ability of the lawyer performing the services; and

(8) whether the fee is fixed or contingent. Arthur Andersen & Co. v. Perry Equip. Corp.,

945 S.W.2d 812, 818 (Tex. 1997). “A reasonable fee is one that is not excessive or

extreme, but rather moderate or fair.” Garcia v. Gomez, 319 S.W.3d 638, 642 (Tex.

2010).

         It is the general rule that the testimony of an interested witness, such as a party to

the suit, though not contradicted, does no more than raise a fact issue to be determined by

the jury. Ragsdale, 801 S.W.2d at 880. But there is an exception to this rule, which is that

where the testimony of an interested witness is not contradicted by any other witness, or

attendant circumstances, and the same is clear, direct and positive, and free from

contradiction, inaccuracies, and circumstances tending to cast suspicion thereon, it is

taken as true, as a matter of law. Cochran v. Wool Growers Central Storage Co., 140
Tex. 184, 166 S.W.2d 904, 908 (1942). Accord, McGilliard v. Kuhlmann, 722 S.W.2d
694 (Tex.1986). However, Ragsdale was keen to distinguish itself from other cases,

explaining that while that case fit the exception to the general rule, it was not implying

that in every case where there is uncontradicted testimony offered it mandates an award

of the amount claimed. Ragsdale, 801 S.W.2d at 880. The Court further stated that “even

though the evidence might be uncontradicted, if it is unreasonable, incredible, or its belief
is questionable, then such evidence would only raise a fact issue to be determined by the

trier of fact. In order for the court to award an amount of attorneys' fees as a matter of

law, the evidence from an interested witness must not be contradicted by any other

witness or attendant circumstances and the same must be clear, direct and positive, and

free from contradiction, inaccuracies and circumstances tending to case suspicion

thereon.” Ragsdale, 801 S.W.2d at 881.

      Mr. Carney relies on the exception in Ragsdale as his basis for the court’s alleged

abuse of discretion in denying relief. (Appellant’s Brief, pg. 12). It is however, in the

present case, that we see exactly what the Ragsdale court warned would not be subject to

the exception. Mr. Carney provided testimony and evidence of the contractual agreement

he had with Dr. Ahmad, his hourly rate and it’s customary acceptance in the county, as

well as the nature of the services he provided, but he wholly failed to offer evidence or

testimony by which the Court could ascertain whether the $11,051.48 he sought to have

awarded was incurred through reasonable and necessary services on the case.

      The Court, as a trier of fact, in this case was within full discretion to award or not

award attorneys' fees as a matter of law when it found that Mr. Carney’s billing

statements failed to include details as to the services performed so as to allow the Court

to determine the reasonableness and necessity of his services. (1 CR 121-22; Findings of

Fact and Conclusions of Law, Appendix – Tab B). Mr. Carney could not explain to the

court with any reasonable specificity the nature of the work provided on each date that he

billed Dr. Ahmad, and whether those services were reasonable and necessary. (1 CR 121-

22; Findings of Fact and Conclusions of Law, Appendix – Tab B). In this situation the
evidence may be uncontradicted by an expert, but the trial judge could and did find that

Mr. Carney did not produce sufficient evidence that the claimed fees were reasonable and

necessary. Unlike in Ragsdale, where the attorneys testified as to the time involved, the

nature of the services that were rendered to justify the time involved, and the

reasonableness of the fees charged, Mr. Carney failed to satisfy these elements with any

specificity.

       Mr. Carney additionally argues that Texas does not require detailed billing

records, which the undersigned counsel would agree is true. Texas law has not required

detailed billing records or other documentation as a predicate to an attorney's fees award.

See, e.g., Tex. Commerce Bank, Nat'l Ass'n v. New, 3 S.W.3d 515, 517–18 (Tex.1999)

(per curiam) (recognizing attorney's affidavit to be sufficient support for award of fees in

default judgment); Save Our Springs Alliance, Inc. v. City of Dripping Springs, 304
S.W.3d 871, 892–93 (Tex.App.-Austin 2010, pet. denied) (accepting affidavit testimony

detailing legal work and rates); In re A.B.P., 291 S.W.3d 91, 99 (Tex.App.-Dallas 2009,

no pet.) (noting that documentary evidence is not a prerequisite to an award of attorney's

fees); Schlager v. Clements, 939 S.W.2d 183, 191–93 (Tex.App.-Houston [14th Dist.]

1996, writ denied) (holding that the failure to produce documentary evidence would

affect the weight of an attorney's testimony regarding fees rather than its admissibility).

       However, that does not relieve Mr. Carney of the burden of proving his case and

assisting the Court in finding the reasonableness and necessity of his purported fees. To

avoid this consequence, Mr. Carney should have provided sufficient information, be it

itemized statements or detailed testimony, to the Court by which it could have made a
meaningful evaluation of his intervention for attorney's fees. Without more than mere

summary sheets, it was impossible for the Court to know how the hours were spent,

whether the charges were reasonable or excessive, or whether there was any inadequately

documented work that should have been excluded particularly in light of Dr. Ahmad’s

testimony that he had attempted to dispute the charges with Mr. Carney at the time he

received his invoice and was not afforded the opportunity.


III.   The trial court did not abuse its discretion in sustaining Dr. Ahmad’s
       objection that the use of the admissions would have been unfair and
       prejudicial and withdrawing the deemed admissions of Dr. Ahmad when the
       evidence showed that the failure to answer was not intentional or the result of
       conscious indifference.

       Good cause exists to withdraw admissions if the failure to respond to a request for

admissions is an accident or mistake, rather than intentional or the result of conscious

indifference. Wheeler v. Green, 157 S.W.3d 439, 442 (Tex. 2005).

       In his second point on appeal, Mr. Carney argues that the court abused its

discretion in withdrawing the deemed admissions of Dr. Ahmad, as there was not good

cause to do so. (Appellant’s Brief, p. 16). The undersigned counsel would contend that

good cause did exist to withdraw the deemed admissions in that there was no evidence to

suggest that the failure of counsel to response to the request for admissions was

intentional or the result of conscious indifference. Moreover, the withdraw of the

admissions did not hamper Mr. Carney’s ability to proceed to trial or put forth his case in

chief on the merits of his request for attorney’s fees.
       By rule, a request for admission is considered admitted if a response is not timely

served. Tex. R. Civ. P. 198.3. The response in this case was never served because neither

Dr. Ahmad himself, nor Mr. Fulton, his trial counsel, was ever aware that such Request

for Admissions had been propounded, and the requested admissions were deemed

admitted under the rule.

       At the start of trial, the Court took up the preliminary matter of the deemed

admissions upon the oral motion of Mr. Fulton, Dr. Ahmad’s counsel, asking for them to

be withdrawn as he had just become aware of them and the use of deemed admissions

would be unfair and prejudicial. (2 RR 5:15-25). The court allowed the parties to argue

the issue before ultimately sustaining Appellee’s objection and withdrawing the deemed

admissions and instructing Mr. Carney to proceed with his case-in-chief. (2 RR 5-14)

       Requests for admission are a tool intended to simplify trials. They may be used to

elicit “statements of opinion or of fact or of the application of law to fact.” Tex.R. Civ. P.

198.1. Requests for admission are useful in “addressing uncontroverted matters or

evidentiary ones like the authenticity or admissibility of documents.” Wheeler, 157
S.W.3d at 443. Mr. Carney’s requests here, however, asked essentially that Dr. Ahmad

admit to the validity of his claims and concede any defenses he may have asserted—

matters Mr. Carney knew to be in dispute, having had his motion for summery judgment

denied. Requests for admission were never intended for this purpose. Stelly v. Papania,

927 S.W .2d 620, 622 (Tex.1996) (per curiam) (quoting Sanders v. Harder, 227 S.W.2d
206, 208 (Tex.1950) (stating that requests for admission were “never intended to be used
as a demand upon a plaintiff or defendant to admit that he had no cause of action or

ground of defense”)).

       Generally, a party responding to requests for admissions must serve a written

response on the requesting party within 30 days after service. Tex. R. Civ. P. 198.2(a).

The response time may be modified by agreement or by the court for good cause. Id.

191.1. If the response is not served timely, however, the request is deemed admitted

without the necessity of a court order. Id. 198.2(c). But a trial court may allow the

withdrawal of a deemed admission upon a showing of (1) good cause and (2) no undue

prejudice. Id. 198.3. Good cause is established by showing the failure involved was an

accident or mistake, not intentional or the result of conscious indifference. Wheeler, 157
S.W.3d at 442. Undue prejudice depends on whether withdrawing an admission or filing

a late response will delay trial or significantly hamper the opposing party's ability to

prepare for it. Id. at 443.

       In the present case, Mr. Carney purported that he served Mr. White, Dr. Ahmad’s

prior counsel, with a Request for Admissions by facsimile and email on or about

February 8, 2013, to which Ms. Fulton never responded. (2 RR 10:14-21). However, the

record shows that Mr. Carney never filed with the court a Certificate of Written

Discovery or anything that would put subsequent attorneys on notice that discovery had

been promulgated in this case, and when Mr. Fulton appeared in the case March 6, 2013,

nothing was served on him. Mr. Fulton’s representation of Dr. Ahmad continued for the

next 15 months, through final trial, and Mr. Carney never communicated to Mr. Fulton

that discovery had been served or that he intended to rely on any deemed admissions until
filing with the court on the eve of trial correspondence that he intended to do so. (2

RR10:12-13; 2 RR 5:15-25).

       The Court afforded Mr. Carney the opportunity to make a Bill, which he did. In

that Bill, Mr. Carney read through each request for admission. (2 RR 14:14-23; 2 RR

15:5-25; 2 RR 16:1-25; 2 RR 17:1-25; 2 RR 18:1-25; 2 RR 19:1-25; 2 RR 20:1-25; 2 RR

21:1-25; 2 RR 22:1-25; 2 RR 23:1-14). It is Appellee’s contention that had they been

deemed, it would have been unfair and prejudicial to the client. Despite the fact that the

requests were never served upon Mr. Fulton, or Dr. Ahmad himself, it appears from the

record that the admissions in this case were intended to have Dr. Ahmad admit to the

validity of Mr. Carney’s claims and concede any defenses he may have asserted. Mr.

Carney cannot simply eliminate a contest as to whether the fees were reasonably incurred

by soliciting an admission by defendant that would waive any defense and force him to

stipulate that because he merely because he contracted with Mr. Carney to provide

services that all services provided by Mr. Carney were reasonable. That is ludicrous.

       As to the claim by Mr. Carney that the Court did not have good cause to withdraw

the deemed admissions, I believe the foregoing argument which shows that Mr. Fulton

and Dr. Ahmad were not on notice of the propounded requests until the day of trial,

evidences that the failure to answer was not intentional or the result of conscious

indifference. Moreover, Mr. Carney was not hampered or in any way prejudiced in

having to proceed to trial on the merits of his claim for attorney’s fees. Regardless of the

content of the deemed or withdrawn admissions, the dispositive issue for the Court was

not whether there existed a contract between Mr. Carney and Dr. Ahmad, or whether the
hourly rate charged by Mr. Carney was reasonable, the crux of the case came down to

whether Mr. Carney could show that the excess of fees he sought were reasonably and

necessarily incurred.

       In sum, the court did not abuse its discretion in withdrawing the deemed

admissions because the court had good cause for doing so.

                               PRAYER FOR RELIEF
       Appellee, Dr. Ahmad, would respectfully request for the reasons herein, this court

AFFIRM the trial court's judgment and deny all relief requested by Appellant, John H.

Carney.


                                         Respectfully Submitted,



                                          \s\ Melissa K. Swan
                                         P. Micheal Schneider
                                         State Bar No. 24042911
                                         Melissa K. Swan
                                         State Bar No. 24049979

                                         Schneider Law Firm, P.C.
                                         400 E. Weatherford St., Ste. 106
                                         Fort Worth, TX 76102
                                         Voice (817) 850-9955
                                         Fax (817) 769-3797
                                         melissa@clientdrivenlaw.com
                                         Attorneys for Appellee Ishfaq Ahmad
                                Certificate of Service

     I hereby certify that the foregoing has been served on the person(s) named below by
transmitting a true copy of same to such person(s) pursuant to the TEXAS RULES OF
APPELLATE PROCEDURE on this date, December 11, 2015:

     John H. Carney, Pro Se
     John H. Carney & Associates
     5005 Greenville Ave., Suite 200
     Dallas, Texas 75206
     Tel: (214) 368-8300
     Fax: (214) 363-9979
     johnhatchettcarney@gmail.com




                                        _/s/Melissa K. Swan_____________________
                                        P. Micheal Schneider
                                        State Bar No. 24042911
                                        Melissa K. Swan
                                        State Bar No. 24049979



                              Certificate of Compliance

     I hereby certify that the foregoing document contains 3,879 words and complies
with TEXAS RULE OF APPELLATE PROCEDURE 9.4(i)(2)(B).



                                        _/s/Melissa K. Swan
                                        P. Micheal Schneider
                                        State Bar No. 24042911
                                        Melissa K. Swan
                                        State Bar No. 24049979
                        No. 07-15-00252-CV

   IN THE COURT OF APPEALS FOR THE SEVENTH DISTRICT OF TEXAS

                         **********
                 JOHN H. CARNEY & ASSOCIATES,

                             Appellant

                                 v.
                          ISHFAQ AHMAD,

                             Appellee.
                         **********

       From the 324th District Court of Tarrant County, Texas
         The Honorable Judge Jerome Hennigan Presiding



APPENDIX TO APPELLEE'S ORIGINAL BRIEF


                              Respectfully submitted,

                              P. Micheal Schneider
                              State Bar No. 24042911
                              Melissa K. Swan
                              State Bar No. 24049979

                              Schneider Law Firm, P.C.
                              400 E. Weatherford St., Ste. 106
                              Fort Worth, TX 76102
                              Voice (817) 850-9955
                              Fax (817) 769-3797
                              Attorneys for Appellee Ishfaq Ahmad
Appendix-
  Tab A
                                                    324-538990-13                                                       FILED
                                                                                                            TARRANT COUNTY
                                                                                                          21261201510:09:38 AM
                                                                                                            THOMAS A. WILDER
                                               ~O •.'24-:H8990· I 3                                            DISTRICT CLERK

JOH~      II. CARNEY & ASSOCIATES                                           IN THE I>ISTRICT COURT
                                                      *
V.
                                                      *
                                                      *                     324Tll JUDICIAL DISTRICT
                                                      *
ISHFAQ All~IAD                                                              TARRANT COUNTY. TEXAS
                                                      *
                                              Fl~AL.HJl>GMENT


         The ahovc stykd and numherl'd cause: was called for trial on                  ~lay   22, 2014.

         Plaintiff. John II. Carney and Associates, appeared in person and by uuomcy of record

and announced ready for trial. Ddt:mlant. lshfaq Ahmad, appeared in person and by anornl'y nf

renmJ and announccd   h~rcin   is   h~reby   denied.

         SIGNEDrhi·'

                                        324-538990-13




     APPRQlk: '_]:i
     Donald'!'. Fulton
     227 North Sylvania Avclllll.'
     Fort Worth, TX 76111
                                   l
     SB # 075.19400
     Phont.? 817-870-1211
     Fax 817-870-1225
     A11orncy for 1Jdc11da111




      John 11. Carncv
     'SQOS Gret'nvilie Ave, Suire 200
      Dal as, Texas 75206
      SB# 0.1832200
      Phone 214-.168-8300
     Fax 214-363-9979
     jcamey@johnhcarney.nun
     Attorney for Plainiiff




      f"l:\'Al .ll'llC:\11'.!lAppendix-
  Tab B
                               CAUSE NO. 324-538990-13

JOHN H. CARNEY                            §              IN THE DISTRICT COURT
                                          §
vs                                        §             324rn JUDICIAL DISTRICT
                                          §
ISHFAQ AHMAD                              §             TARRANT COUNTY, TEXAS

                FINDINGS OF FACT AND CONCLUSIONS OF LAW

     The Court makes the following findings of fact and conclusions of law.        -i
                                                                                   :x: t:?
                                                                               o9          Vi     Si!
                                  FINDINGS OF FACT                             - ...:i..   :I:    ::0
                                                                               ~ ):>       :S-0   ;:Q
                                                                            ~ (f) ~ >"T!
     1. The plaintiff, John H. Camey ("Camey"), is licensed to practice law ~!8e Stm of~P
         Texas.                                                                   µ · °"" nf'TI
     2. Camey provided legal services to the defendant, Ishfaq Ahmad ("Ahmagr'E§ .. :x            go ·
     3. Camey and Ahmad entered into an "Attorney-Client Agreement" authati§g ~e~
         to render those services.                                                  rri · ~ -<
     4. Those legal services were rendered in Cause No. 324-494783-11 styled It?ihe Matter
         of the Marriage of Ishfaq Ahmad and Kalsoom Ahmad and in the Interest of I - . .
         A...,, A Child.
     5. Camey's billing statements failed to include details as to the services he performed so
         as to allow the Court to determine the reasonableness and the necessity of his
         services.
     6. Camey and his office manager, Dolph Haas, presented testimony as the services
         provided and the time billed for those services.
     7. Camey presented exhibits in trial that were admitted as to those services rendered.
     8. Camey's billing statements and the testimony of the witnesses were of so little detail
         as to be impossible for the Court to to determine the mature of the work provided for
         which he was billing Ahmad.
     9. Carney's billing statements as well as the testimony of the witnesses were insufficient
         to determine whether those services were reasonable and necessary.
     10. Carney was unable to explain to the court either in his direct testimony or under cross
          examination the nature of the work provided on each date that he billed Ahmad.
     11. Camey was unable to adequately explain whether those services were reasonable and
          necessary.
     12. Carney filed requests for admissions.
     13. Alunad did not respond to those requests.
     14. The Court denied Camey's motion to deem those admissions.

                               CONCLUSIONS OF LAW

     1. The testimony presented by Camey and his office manager was insufficient for the
        court to determine the work performed to justify the fees he was requesting at trial.



                                              1                            COURT1S MINUTES
                                                                           TRANSACTlf~            f 65 ~
2. The evidence presented by Carney was insufficient for the Court to determine the
   services he performed on behalf of Ahmad to justify the fees he was requesting.
3. The testimony and evidence presented by Carney was insufficient for the Court to
   determine the reasonableness of his services.
4. The testimony and evidence presented by Carney was insufficient for the Court to
   determine the necessity of his services
5. Good cause existed for not deeming Carneys' requests for admissions.

                                         Signed this 18th day of May, 2015




                                     2

                                                                              122